Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

QUAYLE
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1, line 15, “to the” should correctly be -- to --.

Claims 2-13, a comma “,” is needed after “claim #” or before the word “wherein/further/comprising”.
Claims 2-13, line 1, “A” should correctly be -- The --.



Claim 15, line 15, “An” should correctly be -- The --.
Claim 15, line 15, “said apparatus” should correctly be -- said electronic apparatus --.

Claim 16, lines 24 and 25, “for the input signal” should correctly be -- of said input signal --. See line 23
Claim 16, line 26, “the digital input signal” should correctly be -- said input signal --. See line 23

Claim 17, page 30, line 2, “the input signal” should correctly be -- said input signal --. See line 31.
	
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-17 are allowed.
Claims 1-15 call for, among others, a modulator for generating at least one control signal for controlling switching of a said class-D output stage wherein the controller comprises a 10signal selector configured such that in the closed-loop 
Claim 16 calls for, a controller configured to control the Class-D amplifier circuit to selectively transition between an open-loop operational mode and a closed-loop operational mode based on indication of amplitude of said input signal; and an envelope detector for determining an envelope value for the input 25signal wherein the controller is configured to use said envelope value as the indication of amplitude of the digital input signal.  
Claim 17 calls for, a controller configured to control the Class-D amplifier circuit to selectively transition between 30an open-loop operational mode and a closed-loop operational mode based on indication of amplitude of said input signal, wherein the controller is configured toATTORNEY'S DOCKETPATENT APPLICATION 141841.01236-P1316US03 30 initiate any transition between the open-loop operational mode and the closed- loop operational mode at a zero-crossing of the input signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 shows further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843